Citation Nr: 0416586	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an April 2002 rating decision 
of the Department of Veterans Affairs (VA), Cleveland, Ohio, 
regional office (RO).  

In May 2003, the veteran and his wife provided testimony 
before the undersigned Veterans Law Judge at a hearing in 
Cleveland, Ohio.  A transcript of that hearing is in the 
claims folder.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

A significant change in the law occurred during the pendency 
of this appeal when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

The Board notes that the claims folder does not contain a 
VCAA letter, and the veteran not been notified of the 
evidence he needed to supply and what VA would do in order to 
assist him with his claim under Quartuccio, supra.  

Additionally, the most recent VA examination pertinent to the 
veteran's hepatitis C claim was conducted in April 2001.  A 
current examination is necessary in order to properly 
evaluate the veteran's claim.

Accordingly, the case must be remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the veteran of the type of 
evidence required from him and what 
evidence VA will obtain (with assistance 
from him) in order to substantiate his 
claim.  The veteran should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

2.  The veteran should be scheduled for a 
VA liver examination.  The claims folder 
must be made available to the examiner 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The examiner should 
indicate whether there is evidence of 
minimal liver damage with associated 
fatigue, anxiety and gastrointestinal 
disturbance of lesser degree and 
frequency but necessitating dietary 
restriction or other therapeutic 
measures; whether there is evidence of 
moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue and mental 
depression; whether there is evidence of 
marked liver damage manifested by liver 
function test and marked gastrointestinal 
symptoms, or with episodes of several 
weeks duration aggregating three or more 
a year and accompanied by disabling 
symptoms requiring rest therapy; whether 
there is evidence of daily fatigue, 
malaise and anorexia (without weight loss 
or hepatomegaly) requiring dietary 
restriction or continuous medication, or 
incapacitating episodes with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia and right 
upper quadrant pain having a total 
duration of at least two weeks, but less 
than four weeks during the past 12 month 
period; whether there is evidence of 
daily fatigue, malaise and anorexia with 
minor weight loss and hepatomegaly, or 
incapacitating episodes with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia and right 
upper quadrant pain having a total 
duration of at least four weeks, but less 
than six weeks during the past 12 month 
period; whether there is evidence of 
daily fatigue, malaise and anorexia with 
substantial weight loss (or other 
indication of malnutrition), and 
hepatomegaly, or incapacitating episodes 
with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia 
and right upper quadrant pain having a 
total duration of at least six weeks 
during the past 12 month period but not 
occurring constantly; or whether there is 
serologic evidence of hepatitis C 
infection and the following signs and 
symptoms due to hepatitis C infection: 
near constant debilitating symptoms such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia and right upper 
quadrant pain.  Each of the above rating 
criteria must be addressed by the 
examiner in the written report of 
examination.

After the above requested action has been completed, the RO 
should review the veteran's claim for entitlement to an 
increased evaluation for hepatitis C.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the veteran and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




